DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
 
Acknowledgement and Response to Remarks
This action is issued in response to the request for continued examination filed on February 16, 2021. Claims 1, 3-21 are pending and have been fully examined. Claim 2 has been previously cancelled by Applicant.
With respect to the 101 rejection, Applicant is of the opinion that the amended claims are integrated into a practical application. Applicant states that the claims recite a practical implementation that improves the technology of managing points for digital wallets. The examiner respectfully disagrees and notes that the additional elements do not involve improvements to the functioning of a computer, or to any other technology or 
With respect to the 112 rejections, Applicant’s amendments failed to overcome all the rejections. For example, claims 1, 12, and 18 still recite “…merchant smart contract…is configured to: store a point balance …store a registry …” and “…consumer smart contract… is configured to:…store a point balance…store a registry…generate points based on the points earning rules…” However, the Specification is silent to the claim recitations. Therefore, the new language constitutes new matter.
With respect to the 103 rejections, Applicant’s remarks were fully considered but are not persuasive. For example, Applicant is of the opinion that the prior art fails to teach the recitations of claim 1: “generating, by a node in a blockchain network and for storing in the node, a merchant smart contract for each of a plurality of merchant digital wallets…”, “execute, based on the point balance satisfying one or more point settlement rules in the registry of point settlement rules associated with the corresponding merchant digital wallet…” and “generating, by the node and for storing in the node, a consumer smart contract for each of a plurality of consumer digital wallets…”
The examiner respectfully disagrees and notes that Konda et al., at least in, …([0020], [0082]-[0083], [0088], [0092]-[0097], [0103]-[0105]) teach generating, by a node in a blockchain network and for storing in the node, a merchant smart contract for each of a plurality of merchant digital wallets. Moreover, Konda et al., at least in ([0020], 

Examiner Comments
Applicant is reminded that language expressing intended use, does not further limit the scope of the claim. See MPEP 2103 I C. Such language occurs in:
Claims 1, 12, 18: “generate…for storing…”, “…the merchant smart contract…is configured to…”, “…the consumer smart contract…is configured to…”, “…execute…for settling…”
Claims 4, 14, 19: “…consumer smart contract…is configured to…”
Claim 6: “execution…for settling…”
Claims 7: “…each customer smart contract…is configured to…”, “receiving…to execute…”
Claim 11: “…each consumer smart contract…is configured to…”
Claims 12, 18: “generating, for storing in a node…”, “receive…to execute a third blockchain transaction…”

Applicant is reminded that language that indicates non-functional descriptive material does not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)
Such language can be found in:
	Claims 4, 14: “…the group point balance is a sum of …”
Claims 5, 15: “…point settlement rules in the registry of point earning rules of the first merchant smart contract are…”
Claims 8, 16: “…one or more point settlement rules in the registry of point settlement rules are…”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, and 3-11, are directed to a method (process) and claims 12-21 are directed to a product (apparatus and non-transitory computer readable medium). Therefore, these claims fall within the four statutory categories of invention.
Claims 1, and 3-21 are directed to the abstract idea of transaction settlement based on a contract, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of a node, a distributed network, a distributed ledger, digital wallets, one or more processors, memory, and non-transitory machine readable medium, merely use(s) a computer as a tool to perform an abstract idea, specifically, maintaining contracts, settlement/earning rules, and point balances for merchants and consumers, identifying and executing a transaction, and updating the point balance based on the settlement/earning rules. The use of a computer, does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1 and 3-21 only involve the use of computers as tools to automate and/or implement the abstract idea.
 Taking the claim elements separately, the independent claims 1, 12, and 18 involve maintaining contracts, settlement/earning rules, and point balances for merchants and consumers, identifying and executing a transaction, and updating the point balance based on the settlement/earning rules. This only uses a computer system (e.g., processor, node, distributed network, etc.) to automate or implement the abstract idea of settling a transaction based on a contract. Dependent claims 3-11, 13-17 and 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of transaction settlement based on a contract, including maintaining contracts, settlement/earning rules, and point balances for merchants and consumers, identifying and executing a transaction, and updating the point balance based on the settlement/earning rules. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The use of computers as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion

Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Further support for the rationale discussed above can be found at: 
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 1, 12 and 18 the claims recite “…merchant smart contract…is configured to: store a point balance …store a registry …” and “…consumer smart contract… is configured to:…store a point balance…store a registry…generate points based on the points earning rules…” However, the Specification is silent to the claim recitations.
According to the Specification (PGPub [0036]-[0037]):
…a consumer smart contract may maintain a point balance for the corresponding consumer digital wallet. The consumer smart contract may also maintain records for the expiration dates associated with the points in the point balance.

…the consumer smart contract may also maintain a registry of point earning rules associated with the consumer digital wallet. The rules in the registry of point earning rules may specify the criteria for earning points for the consumer. For example, a rule in the registry of point earning rules may indicate than a point is earned for every dollar spent at a merchant or by using a certain credit card.

Therefore, newly added claim language constitutes new matter.
With respect to claims 5 and 15, the amended claims recite “…the corresponding merchant digital wallet comprises a priority level…” However, the Specification is silent to a wallet comprising a priority level.
According to Applicant’s Specification (e.g., paragraphs [0061] of the PGPub): 
… The merchant smart contract 400 may also comprise a priority level 408 associated with the merchant digital wallet.…
 

With respect to claim 10, the claim recites “identifying, by another node and in the blockchain network, blockchain transactions…” and “generating, by the another node based on the identified blockchain transactions…” However, the Specification is silent to identifying and generating by another node.
According to the Specification ([0078]):
… The point balance of the generated consumer smart contract may be zero as the consumer smart contract is yet to be used for identifying transaction associated with the consumer digital wallet in the distributed network and keeping a record of points accumulated by the consumer digital wallet based on the identified transactions. In some embodiments, the consumer registration process may transfer a point balance recorded at the consumer digital wallet to the new consumer smart contract. The generated consumer smart contract may comprise a group point balance of a group of consumer digital wallets if the request indicates an intent to join the group…

Therefore, newly added claim language constitutes new matter.
For the purpose of examination, the claim language is interpreted as follows:
identifying, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet;
generating, based on the identified blockchain transactions, a profile for the corresponding consumer digital wallet.
With respect to claims 10, 12 and 18 the claims recite “generate, based on the identified blockchain transactions, a profile for the corresponding consumer digital wallet,” and “sending, based on the generated profile, one or more messages to the corresponding consumer digital wallet” However, the Specification is silent to generating a profile and sending a message based on a generated profile.

…the request may also comprise contact information of the consumer associated with the consumer digital wallet (e.g., address, phone number, email addresses, MAC addresses, IP addresses, etc.). The contact information may be used to send messages to the consumer or the consumer digital wallet.

Therefore, newly added claim language constitutes new matter.
For the purpose of examination, the above claim recitations are interpreted as follows:
send, one or more messages to the corresponding consumer digital wallet.
Dependent claims 3-11, 13-17, and 19-21 are also rejected for being directed to the limitations of the rejected claims 1, 12, and 18.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. (US Patent Publication No. 2018/0189753), in view of Chan et al. (US Patent Publication No. 2019/0180311)
With respect to claim 1, Konda et al. teach:

generating, by the node and for storing in the node, a consumer smart contract for each of a plurality of consumer digital wallets,… ([0020], [0082]-[0083], [0088], [0092]-[0097], [0103]-[0105])
Konda et al. do not explicitly teach:
wherein the merchant smart contract for a corresponding merchant digital wallet of the plurality of merchant digital wallets, is configured to:
store a point balance associated with the corresponding merchant digital wallet;
store a registry of point settlement rules associated with the corresponding merchant digital wallet; and
execute, based on the point balance satisfying one or more point settlement rules in the registry of point settlement rules associated with the corresponding merchant digital wallet, blockchain transactions for settling at least a portion of the point balance associated with the corresponding merchant digital wallet; 
wherein the consumer smart contract, for a corresponding consumer digital wallet of the plurality of consumer digital wallets, is configured to:
store a point balance associated with the corresponding consumer digital wallet, wherein each point in the point balance is associated with an expiration date;

identify, from the blockchain network, a first blockchain transaction associated with the corresponding consumer digital wallet;
generate points based on the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet and the first blockchain transaction;
execute a second blockchain transaction transferring the generated points to the corresponding consumer digital wallet; and
update, based on the executed second blockchain transaction, the point balance associated with the corresponding consumer digital wallet.
	However, Chan et al. teach:
wherein the merchant smart contract for a corresponding merchant digital wallet of the plurality of merchant digital wallets, is configured to:
store a point balance associated with the corresponding merchant digital wallet; ([0039], [0056]-[0061])
store a registry of point settlement rules associated with the corresponding merchant digital wallet;  ([0080]-[0084])
execute, based on the point balance satisfying one or more point settlement rules in the registry of point settlement rules associated with the corresponding merchant digital wallet, blockchain transactions for settling at least a portion of the point balance associated with the corresponding merchant digital wallet; ([0080]-[0084], [0106]-[0109], [0137])

store a point balance associated with the corresponding consumer digital wallet, wherein each point in the point balance is associated with an expiration date; ([0039], 0093], [0106]-[0109], [0137])
store a registry of point earning rules associated with the corresponding consumer digital wallet; ([0061], [0080]-[0084], [0093])
identify, from the blockchain network, a first blockchain transaction associated with the corresponding consumer digital wallet; ([0105]-[0106], [0139])
generate points based on the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet and the first blockchain transaction; ([0115], [0118]-[0119])
execute a second blockchain transaction transferring the generated points to the corresponding consumer digital wallet; ([0115], [0118]-[0119], [0139]-[0141])
update, based on the executed second blockchain transaction, the point balance associated with the corresponding consumer digital wallet. ([0115], [0118]-[0119], [0141]-[0147])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the loyalty point distribution, as taught by Chan et al., into the smart contract transaction infrastructure of Konda et al., in order to adjust loyalty points based on identified transactions. (Chan et al., Abstract, [0007]).
With respect to claim 3, Konda et al. and Chan et al. teach the limitations of claim 1.
Moreover, Konda et al. teach:
wherein one or more merchant digital wallets of the plurality of merchant digital wallets are stored on nodes of the blockchain network.([0087]-[0088])
With respect to claim 6, Konda et al. and Chan et al. teach the limitations of claim 1.
Moreover, Chan et al. teach:
wherein the executing blockchain transactions for settling at least the portion of the point balance is performed at a predetermined frequency including one of the following: daily, weekly, biweekly, monthly, quarterly, biannually, or annually. ([0080]-[0084], [0106]-[0109], [0137])

Claim 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. in view of Chan et al., further in view of Peak et al. (US Patent Publication No. 2013/0124293)
With respect to claim 4, Konda et al. and Chan et al. teach the limitations of claim 1.
Moreover, Chan et al, teach:
wherein a group of consumer digital wallet comprises the corresponding consumer digital wallet and one or more other consumer digital wallets of the plurality of consumer digital wallets; (FIG. 1, [0039], [0056])

Konda et al, and Chan et al. do not explicitly teach:
…maintain a group point balance of the group; 
wherein the group point balance is a sum of point balances of the consumer smart contracts of the two or more consumer digital wallets in the group.
However, Peak et al. teach:
maintain a group point balance of the group; ([0055])
wherein the group point balance is a sum of point balances of the corresponding consumer digital wallet and the one or more other consumer digital wallets. ([0055])
In addition, Peak et al. teach:
wherein a group of consumer digital wallet comprises the corresponding consumer digital wallet and one or more other consumer digital wallets of the plurality of consumer digital wallets; ([0021], [0035], [0039])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the administration of cumulative loyalty points, as taught by Peak et al., into the smart contract transaction system of Konda et al., and Chan et al., in order to accumulate a total of loyalty point into groups. (Peak et al., Abstract, [0004]-[0005]).
With respect to claim 7, Konda et al. and Chan et al. teach the limitations of claim 1.
Moreover, Chan et al. teach: 

Konda et al, and Chan et al. do not explicitly teach:
…execute a third blockchain transaction based on the point balance, associated with the corresponding consumer digital wallet, satisfying a predetermined quantity; 
determine that the point balance satisfies the predetermined quantity; and execute the third blockchain transaction.
However, Peak et al. teach:
…execute a third blockchain transaction based on the point balance, associated with the corresponding consumer digital wallet, satisfying a predetermined quantity; ([0057])
determine that the point balance satisfies the predetermined quantity; ([0057])
execute the third blockchain transaction . ([0057])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the administration of loyalty points based on point availability, as taught by Peak et al., into the smart contract transaction system of Konda et al., and Chan et al., in order to execute a transaction when sufficient reward is available. (Peak et al., Abstract, [0055]).
With respect to claim 8, Konda et al. and Chan et al. teach the limitations of claim 1.
Konda et al, and Chan et al. do not explicitly teach:

However, Peak et al. teach:
wherein one or more point settlement rules in the registry of point settlement rules, are based on the point balance associated with the corresponding merchant digital wallet. ([0057])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the administration of loyalty points based on point availability, as taught by Peak et al., into the smart contract transaction system of Konda et al., and Chan et al., in order to execute a transaction when sufficient reward is available. (Peak et al., Abstract, [0055]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. in view of Chan et al., further in view of Christidis et al. (US Patent Publication No. 2018/0096360)
With respect to claim 5, Konda et al. and Chan et al. teach the limitations of claim 1.
Konda et al, and Chan et al. do not explicitly teach:
wherein the corresponding merchant digital wallet comprises a priority level; and
wherein point settlement rules, in the registry of point earning rules of the merchant smart contract, are based on the priority level of the corresponding merchant digital wallet.

wherein the corresponding merchant digital wallet comprises a priority level; (FIG. 5, [0019]-[0032]) 
wherein point settlement rules, in the registry of point earning rules of the merchant smart contract, are based on the priority level of the corresponding merchant digital wallet. (FIG. 5, [0019]-[0032]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the smart contract priority levels as taught by Christidis et al., into the smart contract transaction system of Konda et al., and Chan et al., in order to create different levels of hierarchy between smart contracts. (Christidis et al., Abstract, [0018]).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. in view of Chan et al., further in view of Satyanarayan et al. (US Patent Publication No.  2017/0161728)
With respect to claim 9, Konda et al. and Chan et al. teach the limitations of claim 1.
Konda et al, and Chan et al. do not explicitly teach:
wherein a first point earning rule in the registry of point earning rules is based on a first time period and a second point earning rule in the registry of point earning rules is based on a second time period, and wherein the first point earning rule is different than the second point earning rule. 
However, Satyanarayan et al. teach:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the offer type, as taught by Satyanarayan et al., into the smart contract transaction system of Konda et al., and Chan et al., in order to associate type attributes to provided rewards . (Satyanarayan et al., Abstract, [0041]).
With respect to claim 11, Konda et al. and Chan et al. teach the limitations of claim 1.
Konda et al, and Chan et al. do not explicitly teach:
wherein the consumer smart contract is further configured to send, based on expiration dates of one or more points in the point balance associated with the corresponding consumer digital wallet, one or more messages to the corresponding consumer digital wallet. 
However, Satyanarayan et al. teach:
wherein the consumer smart contract is further configured to send, based on expiration dates of one or more points in the point balance associated with the corresponding consumer digital wallet, one or more messages to the corresponding consumer digital wallet. ([0071], [0078], claim 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the reminder notification, as taught by Satyanarayan et al., into .

Claims 10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. in view of Chan et al., and Peak et al. and further in view of Kroutik (US Patent Publication No. 2019/0188411)
With respect to claim 10, Konda et al. and Chan et al. teach the limitations of claim 1.
Konda et al, and Chan et al. do not explicitly teach:
identifying, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet; 
generating, based on the identified blockchain transactions, a profile for the corresponding consumer digital wallet; and
sending, based on the generated profile, one or more messages to the corresponding consumer digital wallet.
However, Peak et al. teach:
generate, based on the identified blockchain transactions, a profile for the corresponding consumer digital wallet; ([0030], [0036]-[0039])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the administration of loyalty points based on point availability, as taught by Peak et al., into the smart contract transaction system of Konda et al., and Chan et al., in order to execute a transaction when sufficient reward is available. (Peak et al., Abstract, [0055]).

identifying, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet; 
sending one or more messages to the corresponding consumer digital wallet.
However, Kroutik teaches:
identifying, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet; (FIG. 6, [0113]-[0114], [0138]-[0140])
sending, one or more messages to the corresponding consumer digital wallet. ([0119]-[0120], [0138]-[0140])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the service advertisement, as taught by Kroutik, into the smart contract transaction system of Konda et al., and Chan et al., in order to advertise available services to consumers based on consumers reputation analysis. (Kroutik, Abstract, [0036]).
With respect to claims 12, Konda et al. teach:
a blockchain network comprising a plurality of nodes…([0020], [0082]-[0083], [0088], [0092]-[0097], [0103]-[0105])
generate a merchant smart contract for each of a plurality of merchant digital wallets, wherein the merchant smart contract for a corresponding merchant digital wallet of the plurality of merchant digital wallets, is configured to…([0020], [0082]-[0083], [0088], [0092]-[0097], [0103]-[0105])
generate a consumer smart contract for each of a plurality of consumer digital wallets, wherein the consumer smart contract, for a corresponding consumer digital 
Konda et al. do not explicitly teach:
wherein the merchant smart contract for a corresponding merchant digital wallet of the plurality of merchant digital wallets, is configured to:
store a point balance associated with the corresponding merchant digital wallet;
store a registry of point settlement rules associated with the corresponding merchant digital wallet; and
execute based on point settlement rules in the registry of point settlement rules associated with the corresponding merchant digital wallet, blockchain transactions for settling at least a portion of the point balance associated with the corresponding merchant digital wallet; 
 wherein the consumer smart contract, for a corresponding consumer digital wallet of the plurality of consumer digital wallets, is configured to:
store a point balance associated with the corresponding consumer digital wallet, wherein each point in the point balance is associated with an expiration date;
store a registry of point earning rules associated with the corresponding consumer digital wallet;
identify, in the blockchain network, a first blockchain transaction associated with the corresponding consumer digital wallet;

execute a second blockchain transaction transferring the generated points to the corresponding consumer digital wallet;
update, based on the executed second blockchain transaction, the point balance associated with the corresponding consumer digital wallet;
receive, from the corresponding consumer digital wallet, data comprising an indication to execute a third blockchain transaction based on the point balance associated with the corresponding consumer digital wallet satisfying a predetermined quantity of the corresponding consumer digital wallet;
determine that the point balance associated with the corresponding consumer digital wallet satisfies the predetermined quantity and
execute the third blockchain transaction; 
 	identify, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet; and
generate, based on the identified blockchain transactions, a profile for the corresponding consumer digital wallet; and
send, one or more messages to the corresponding consumer digital wallet.
However, Chan et al. teach:
wherein the merchant smart contract for a corresponding merchant digital wallet of the plurality of merchant digital wallets, is configured to:

store a registry of point settlement rules associated with the corresponding merchant digital wallet; ([0080]-[0084])
execute based on point settlement rules in the registry of point settlement rules associated with the corresponding merchant digital wallet, blockchain transactions for settling at least a portion of the point balance associated with the corresponding merchant digital wallet; ([0080]-[0084], [0106]-[0109], [0137])
wherein the consumer smart contract, for a corresponding consumer digital wallet of the plurality of consumer digital wallets, is configured to:
store a point balance associated with the corresponding consumer digital wallet, wherein each point in the point balance is associated with an expiration date; ([0039], 0093], [0106]-[0109], [0137])
store a registry of point earning rules associated with the corresponding consumer digital wallet; ([0061], [0080]-[0084], [0093])
identify, in the blockchain network, a first blockchain transaction associated with the corresponding consumer digital wallet; ([0105]-[0106], [0139])
generate, based on point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet and the first blockchain transaction; ([0115], [0118]-[0119])
execute a second blockchain transaction transferring the generated points to the corresponding consumer digital wallet; ([0115], [0118]-[0119], [0139]-[0141])

receive, from the corresponding consumer digital wallet, data comprising an indication to execute a third blockchain transaction …([0053])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the loyalty point distribution, as taught by Chan et al., into the smart contract transaction infrastructure of Konda et al., in order to adjust loyalty points based on identified transactions. (Chan et al., Abstract, [0007]).
Konda et al, and Chan et al. do not explicitly teach:
…execute a third blockchain transaction based on the point balance, associated with the corresponding consumer digital wallet, satisfying a predetermined quantity of the corresponding consumer digital wallet; 
determine that the point balance satisfies the predetermined quantity; and execute the third blockchain transaction;
identify, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet; and
generate, based on the identified blockchain transactions, a profile for the corresponding consumer digital wallet; and
send, one or more messages to the corresponding consumer digital wallet.
However, Peak et al. teach:

determine that the point balance satisfies the predetermined quantity; ([0057])
execute the third blockchain transaction . ([0057])
generate, based on the identified blockchain transactions, a profile for the corresponding consumer digital wallet; ([0030], [0036]-[0039])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the administration of loyalty points based on point availability, as taught by Peak et al., into the smart contract transaction system of Konda et al., and Chan et al., in order to execute a transaction when sufficient reward is available. (Peak et al., Abstract, [0055]).
Konda et al., Chan et al. and Peak et al. do not explicitly teach:
	identify, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet; and
send, one or more messages to the corresponding consumer digital wallet.
However, Kroutik teaches:
receive, from the corresponding consumer digital wallet, data comprising an indication to execute a third blockchain transaction based on the point balance associated with the corresponding consumer digital wallet satisfying a predetermined quantity; (FIG. 6, [0113]-[0114], [0138]-[0140])
identify, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet; ([0113]-[0115], [0138]-[0140])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the service advertisement, as taught by Kroutik, into the smart contract transaction system of Konda et al., Chan et al., and Peak et al. in order to advertise available services to consumers based on consumers reputation analysis. (Kroutik, Abstract, [0036]).
With respect to claim 13, Konda et al., Chan et al., Peak et al. and Kroutik teach the limitations of claim 12.
Moreover, Konda et al. teach:
wherein one or more merchant digital wallets of the plurality of merchant digital wallets are stored in nodes from the plurality of nodes.([0087]-[0088])
With respect to claim 14, Konda et al., Chan et al., Peak et al. and Kroutik teach the limitations of claim 12.
Moreover, Chan et al, teach:
wherein a group of consumer digital wallet comprises the corresponding consumer digital wallet and one or more other consumer digital wallets, of the plurality of consumer digital wallets; (FIG. 1, [0039], [0056])
wherein the consumer smart contract for the corresponding consumer digital wallet… ((FIG. 1, [0039], [0056], [0120])
In addition, Peak et al. teach:
maintain a group point balance of the group; ([0055])

In addition, Peak et al. teach:
wherein a group of consumer digital wallet comprises the corresponding consumer digital wallet and one or more other consumer digital wallets, of the plurality of consumer digital wallets; ([0021], [0035], [0039])
With respect to claim 16, Konda et al., Chan et al., Peak et al. and Kroutik teach the limitations of claim 12.
Moreover, Peak et al. teach:
wherein one or more point settlement rules in the registry of point settlement rules, are based on the point balance of the corresponding merchant digital wallet. ([0057])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. in view of Chan et al., Peak et al., Kroutik and further in view of Christidis et al. 
With respect to claim 15, Konda et al., Chan et al., Peak et al. and Kroutik teach the limitations of claim 12.
Konda et al., Chan et al., Peak et al. and Kroutik do not explicitly teach:
wherein the corresponding merchant digital wallet comprises a priority level; and
wherein point settlement rules,, in the registry of point earning rules of the merchant smart contract, are based on the priority level of the corresponding merchant digital wallet.

wherein the corresponding merchant digital wallet comprises a priority level; (FIG. 5, [0019]-[0032]) 
wherein point settlement rules,, in the registry of point earning rules of the merchant smart contract, are based on the priority level of the corresponding merchant digital wallet. (FIG. 5, [0019]-[0032]) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the smart contract priority levels as taught by Christidis et al., into the smart contract transaction system of Konda et al., Chan et al., Peak et al. and Kroutik, in order to create different levels of hierarchy between smart contracts. (Christidis et al., Abstract, [0018]).

Claims 17, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. in view of Chan et al., Peak et al. and Kroutik, and further in view of Satyanarayan et al. 
With respect to claim 17, Konda et al., Chan et al., Peak et al. and Kroutik teach the limitations of claim 12.
Konda et al., Chan et al., Peak et al. and Kroutik do not explicitly teach::
wherein a first point earning rule in the registry of point earning rules is based on a first time period and a second point earning rule in the registry of point earning rules is based on a second time period, and wherein the first point earning rule is different than the second point earning rule. 
However, Satyanarayan et al. teach:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the offer type, as taught by Satyanarayan et al., into the smart contract transaction system of Konda et al., Chan et al., Peak et al. and Kroutik in order to associate type attributes to provided rewards . (Satyanarayan et al., Abstract, [0041]).
With respect to claims 18, Konda et al. teach:
a non-transitory machine-readable medium storing instructions that, when executed by one or more processors…([0040]-[0044])
generating, a merchant smart contract for each of a plurality of merchant digital wallets, wherein the merchant smart contract for a corresponding merchant digital wallet of the plurality of merchant digital wallets, is configured to:…([0020], [0082]-[0083], [0088], [0092]-[0097], [0103]-[0105])
generating a consumer smart contract for each of a plurality of consumer digital wallets, wherein the consumer smart contract, for a corresponding consumer digital wallet of the plurality of consumer digital wallets, is configured to:([0020], [0082]-[0083], [0088], [0092]-[0097], [0103]-[0105])
Konda et al. do not explicitly teach:

store a point balance associated with the corresponding merchant digital wallet;
store a registry of point settlement rules associated with the corresponding merchant digital wallet; and
execute, based on point settlement rules in the registry of point settlement rules associated with the corresponding merchant digital wallet, blockchain transactions for settling at least a portion of the point balance associated with the corresponding merchant digital wallet; and
wherein each consumer smart contract of the plurality of consumer smart contracts, for a corresponding consumer digital wallet of the plurality of consumer digital wallets, is configured to:
store a point balance associated with the corresponding consumer digital wallet, wherein each point in the point balance is associated with an expiration date;
store a registry of point earning rules associated with the corresponding consumer digital wallet;
send, based on expiration dates of one or more points in the point balance, a message to the corresponding consumer digital wallet;
identify a first blockchain transaction associated with the corresponding consumer digital wallet;

execute a second blockchain transaction transferring the generated points to the corresponding consumer digital wallet;
update, based on the executed second blockchain transaction, the point balance associated with the corresponding consumer digital wallet;
receive, from the corresponding consumer digital wallet, data comprising an indication to execute a third blockchain transaction based on the point balance, associated with the corresponding consumer digital wallet, satisfying a predetermined quantity of the corresponding consumer digital wallet; and
determine that the point balance satisfies the predetermined quantity; and
execute the third blockchain transaction; 
identifying blockchain transactions associated with the corresponding consumer digital wallet;
generating, based on the identified blockchain transaction, a profile for the corresponding consumer digital wallet; and
sending, based on the generated profile, one or more messages to the corresponding consumer digital wallet.
However, Chan et al. teach:
wherein the merchant smart contract for a corresponding merchant digital wallet of the plurality of merchant digital wallets, is configured to:

store a registry of point settlement rules associated with the corresponding merchant digital wallet; ([0080]-[0084])
execute based on point settlement rules in the registry of point settlement rules associated with the corresponding merchant digital wallet, blockchain transactions for settling at least a portion of the point balance associated with the corresponding merchant digital wallet; ([0080]-[0084], [0106]-[0109], [0137])
wherein the consumer smart contract, for a corresponding consumer digital wallet of the plurality of consumer digital wallets, is configured to:
store a point balance associated with the corresponding consumer digital wallet, wherein each point in the point balance is associated with an expiration date; ([0039], 0093], [0106]-[0109], [0137])
store a registry of point earning rules associated with the corresponding consumer digital wallet; ([0061], [0080]-[0084], [0093])
identify a first blockchain transaction associated with the corresponding consumer digital wallet; ([0105]-[0106], [0139])
generate, based on point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet and the first blockchain transaction; ([0115], [0118]-[0119])
execute a second blockchain transaction transferring the generated points to the corresponding consumer digital wallet; ([0115], [0118]-[0119], [0139]-[0141])

receive, from the corresponding consumer digital wallet, data comprising an indication to execute a third blockchain transaction …([0053])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the loyalty point distribution, as taught by Chan et al., into the smart contract transaction infrastructure of Konda et al., in order to adjust loyalty points based on identified transactions. (Chan et al., Abstract, [0007]).
Konda et al, and Chan et al. do not explicitly teach:
send, based on expiration dates of one or more points in the point balance, a message to the corresponding consumer digital wallet;
…execute a third blockchain transaction based on the point balance, associated with the corresponding consumer digital wallet, satisfying a predetermined quantity; 
determine that the point balance satisfies the predetermined quantity; and execute the third blockchain transaction.
identify blockchain transactions associated with the corresponding consumer digital wallet; and
generate, based on the identified blockchain transactions, a profile for the corresponding consumer digital wallet; and
send, one or more messages to the corresponding consumer digital wallet.
However, Peak et al. teach:
 of the corresponding consumer digital wallet; ([0057])
determine that the point balance satisfies the predetermined quantity; ([0057])
execute the third blockchain transaction; ([0057])
generate, based on the identified blockchain transactions, a profile for the corresponding consumer digital wallet; ([0030], [0036]-[0039])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the administration of loyalty points based on point availability, as taught by Peak et al., into the smart contract transaction system of Konda et al., and Chan et al., in order to execute a transaction when sufficient reward is available. (Peak et al., Abstract, [0055]).
Konda et al., Chan et al. and Peak et al. do not explicitly teach:
send, based on expiration dates of one or more points in the point balance, a message to the corresponding consumer digital wallet;
	identify blockchain transactions associated with the corresponding consumer digital wallet; and
send, one or more messages to the corresponding consumer digital wallet.
However, Kroutik teaches:
receive, from the corresponding consumer digital wallet, data comprising an indication to execute a third blockchain transaction based on the point balance associated with the corresponding consumer digital wallet satisfying a predetermined 
identify blockchain transactions associated with the corresponding consumer digital wallet; ([0113]-[0115], [0138]-[0140])
send, one or more messages to the corresponding consumer digital wallet. ([0119]-[0120], [0138]-[0140])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the service advertisement, as taught by Kroutik, into the smart contract transaction system of Konda et al., Chan et al., and Peak et al. in order to advertise available services to consumers based on consumers reputation analysis. (Kroutik, Abstract, [0036]).
Konda et al, Chan et al., Peak et al. and Kroutik do not explicitly teach:
send, based on expiration dates of one or more points in the point balance, a message to the corresponding consumer digital wallet;
However, Satyanarayan et al. teach:
send, based on expiration dates of one or more points in the point balance, a message to the corresponding consumer digital wallet. ([0071], [0078], claim 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the reminder notification, as taught by Satyanarayan et al., into the smart contract transaction system of Konda et al., Chan et al., Peak et al. and Kroutik in order to notify consumers of rewards expiration. (Satyanarayan et al., Abstract, [0052]).
With respect to claim 19, Konda et al., Chan et al., Peak et al., Kroutik and Satyanarayan et al. teach the limitations of claim 18.
Moreover, Chan et al, teach:
wherein a group of consumer digital wallet comprises the corresponding consumer digital wallet and one or more other consumer digital wallets, of the plurality of consumer digital wallets; (FIG. 1, [0039], [0056])
wherein the consumer smart contract for the corresponding consumer digital wallet… ((FIG. 1, [0039], [0056], [0120])
In addition, Peak et al. teach:
maintain a group point balance of the group; ([0055])
wherein the group point balance is a sum of point balances of the corresponding consumer digital wallet and the one or more other consumer smart contracts. ([0055])
In addition, Peak et al. teach:
wherein a group of consumer digital wallet comprises the corresponding consumer digital wallet and one or more other consumer digital wallets, of the plurality of consumer digital wallets; ([0021], [0035], [0039])
With respect to claim 20, Konda et al., Chan et al., Peak et al., Kroutik and Satyanarayan et al. teach the limitations of claim 18.
Moreover, Satyanarayan et al. teach:
wherein a first point earning rule in the registry of point earning rules is based on a first time period and a second point earning rule in the registry of point earning rules is based on a second time period, and wherein the first point earning rule is different than the second point earning rule. ([0070], [0073], [0078]) 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. in view of Chan et al., Peak et al., Kroutik and Satyanarayan et al., further in view of Christidis et al.
With respect to claim 21, Konda et al., Chan et al., Peak et al., Kroutik and Satyanarayan et al. teach the limitations of claim 18.
Konda et al., Chan et al., Peak et al., Kroutik and Satyanarayan et al. do not explicitly teach:
wherein one or more point settlement rules, in the registry of point settlement rules, are based on the point balance of the corresponding merchant digital wallet.
However, Christidis et al. teach:
wherein one or more point settlement rules, in the registry of point settlement rules, are based on the point balance of the corresponding merchant digital wallet. (FIG. 5, [0019]-[0032])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the smart contract priority levels as taught by Christidis et al., into the smart contract transaction system of Konda et al., Chan et al., Peak et al., Kroutik and Satyanarayan et al., in order to create different levels of hierarchy between smart contracts. (Christidis et al., Abstract, [0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685